Citation Nr: 0505193	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 1946 
and from June 1948 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for post 
traumatic stress disorder.  Based on the evidence of record, 
the Board has concluded that the veteran did experience 
independently verifiable inservice stressful events that 
constitute valid stressors.  38 C.F.R. § 3.304(f) (2004).  
Hence, the questions remaining are whether the veteran 
currently suffers from PTSD, and if so, whether the stressor 
which causes that disability took place during the veteran's 
active duty service.  

In support of the claim records from a Vet Center show a 
diagnosis for PTSD, and those records link the disorder to 
the veteran's tour of duty during the Korean War.  In 
contrast, a February 2004 VA examination diagnosed 
depression, not otherwise specified, and rule out alcohol 
abuse.  The VA examiner stated that the appellant failed to 
meet the diagnostic criteria of PTSD according to American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (Fourth Edition) (DSM-IV).  The examiner 
did find, however, that it was likely that the veteran had 
sub clinical or extremely mild PTSD symptoms that have come 
to light recently due to low grade depression secondary to 
decrease in finances, wife's death, and continued drinking.  

In light of the above, there is competent medical evidence of 
current PTSD, there is evidence of in-service stressor.  
Still, in light of the conflicting evidence as to whether the 
veteran meets the criteria for the diagnosis of PTSD, the 
Board believes that an additional examination is necessary to 
clarify the record and allow for informed appellate review.  
38 U.S.C.A. § 5103A (West 2002).

Because of the development required for the service 
connection claim, the Board will defer making a decision 
regarding TDIU.  The Board finds that this claim is 
inextricably intertwined with the service connection claim 
since resolution of the PTSD issue could very well impact a 
decision involving TDIU.  As such, they must be considered 
together and, thus, a decision by the Board pertaining to 
TDIU would at this point be premature.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purpose of ascertaining the nature and 
etiology of any acquired psychiatric 
disorder.  The examination should be 
conducted by an examiner who has not 
previously examined the appellant.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner.  The 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished.  All established 
psychiatric diagnoses are then to be 
fully set forth.

Following the examination the 
psychiatrist should opine whether or not 
the veteran currently meets the DSM-IV 
criterion for a diagnosis of PTSD.  The 
examiner must comment on the diagnoses 
that have previously been offered, and 
why she/he agrees with them.

2.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
Thereafter, following any other 
appropriate development, the RO should 
prepare a new rating decision and 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

